Citation Nr: 1723902	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a skin disability, to include jungle rot.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for acid reflux, to include as due to medication used to treat service-connected PTSD.  

8.  Entitlement to service connection for a gastrointestinal disability, to include constipation, and to include as due to medication used to treat service-connected PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to April 1969 with additional periods of service in the National Guard.  Among other awards, the Veteran received the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2015, the Board remanded the issues on appeal to issue a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC was issued in June 2015, and the Veteran filed a timely Substantive Appeal (VA Form 9) in July 2015.  As the actions specified in the remand have been substantially completed, and the Veteran filed a VA Form 9 to perfect his appeal, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 38 C.F.R. §§ 20.200, 20.202 (2016).  

Although the issue certified to the Board was for a bilateral foot disability, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as a skin disability as reflected on the title page to comport with the record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his currently diagnosed status post left shoulder rotator cuff tendinitis with calcification, sprain and decreased mobility is etiologically related to his active duty service.  

2.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a neck disability.  

3.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a heart disability.  

4.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a skin disability.  

5.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for erectile dysfunction.  

6.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a sleep disorder.  

7.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for acid reflux.  

8.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for a gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria to establish entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria to establish entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria to establish entitlement to service connection for a skin disability, to include jungle rot, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria to establish entitlement to service connection for erectile dysfunction, to include as due to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.  The criteria to establish entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

7.  The criteria to establish entitlement to service connection for acid reflux, to include as due to medication used to treat service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

8.  The criteria to establish entitlement to service connection for a gastrointestinal disability, to include constipation, and to include as due to medication used to treat service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by a February 2011 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's neck disability, heart disability, skin disability, erectile dysfunction, sleep disorder, acid reflux or gastrointestinal disability.  The Board finds that as there is no evidence of a current disability for any of these disabilities, an examination is not required here, even under the low threshold of McLendon.  

However, the Veteran underwent a VA examination for his left shoulder disability.  The Board finds that the examination report is adequate to decide the merits of the case, because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016).  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Left Shoulder Disability 

The Veteran contends that his current left shoulder disability developed as a result of an in-service incident, when he jumped into a foxhole during a mortar attack and fell on his rifle.  At the time of his injury, he was treated by the field medic, and then once on the base, where he was provided pills.  When he returned from Vietnam, he recalled seeking treatment for difficulty raising his left arm.  Since his discharge, the Veteran reportedly did not obtain medical treatment, but instead self-treated his left shoulder pain with over-the-counter (OTC) medication.  See January 2011 statement.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Light Weapons Infantryman and he received the Combat Infantryman Badge.  The Veteran served in the Republic of Vietnam from September 1967 to September 1968.  

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for any left shoulder problems.  

At a July 2010 VA clinic visit, the Veteran reported his in-service left shoulder injury and his 40-year history of intermittent left shoulder pain.  An August 2010 VA MRI report revealed that the Veteran had a large full thickness tear of the supraspinatus with about a 2.5 centimeter retraction gap, moderate atrophy of the supraspinatus muscle, and mild acromioclavicular joint arthropathy.  

In February 2014, the Veteran underwent a VA examination.  The Veteran reported the circumstances of his in-service left shoulder injury and his continuous left shoulder pain since the incident.  Following an objective evaluation, including diagnostic testing, the examiner diagnosed the Veteran with status post left shoulder rotator cuff tendinitis with calcification, sprain and decreased mobility.  The examiner opined that the Veteran's current left shoulder disability was at least as likely as not incurred in or caused by his in-service injury.  That determination was based on the finding that the mechanism of how the left shoulder injury occurred while in service medically explained a continued but intermittent left shoulder pain over the ensuing years.  Additionally, with the continued use of the left shoulder with day-to-day activities, the examiner found that the shoulder sprain can lead to irritation of the shoulder tendons with the progression of time leading to tendinitis.  Overall, the examiner concluded that it was medically feasible that the current left shoulder disability was a continuation of the left shoulder injury the Veteran sustained during service.  

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for his status post left shoulder rotator cuff tendinitis with calcification, sprain and decreased mobility is warranted.  

As an initial matter, the Board finds that the Veteran's account of his in-service left shoulder injury is both competent and credible based on the circumstances of his service as a combat Veteran.  His service records document that his MOS was Light Weapons Infantryman, he received a combat medal, and he served in the Republic of Vietnam.  Thus, despite the lack of corroborating documentation of his left shoulder injury, the Board finds that the reported circumstances of his injury appear consistent with the other evidence of record.  See 38 U.S.C.A. § 1154(b) (West 2014). 

The Board finds that the February 2014 VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's current left shoulder disability.  As the opinion was based on a thorough examination of the Veteran and review of the medical evidence, and provided a complete rationale, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed left shoulder disability is etiologically related to his active duty service.  Accordingly, service connection for a left shoulder disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck Disability

The Veteran contends that the same incident during active duty service that led to his left shoulder disability also caused him to have a neck injury.  He admitted to not seeking treatment for any neck problems during service, but he said that he did still have neck problems.  Following service, the Veteran stated that he chose to treat his neck symptoms with OTC medication.  In the mid-1980's, the Veteran reported noticing pain or discomfort with turning his head and side movements.  Although the Veteran reported receiving chiropractic treatment for neck and back problems, he did not provide any medical records of that treatment.  Nor did he provide VA with any information and authorization to obtain those records on his behalf.  He did state that he was not sure that his chiropractor was still practicing.  See January 2011 statement.  

STRs do not document any findings related to any complaints, treatment, or diagnosis for any neck problems.  At separation, the Veteran had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology. 

National Guard treatment records from 1984 to 1988 do not document any findings related to any complaints, treatment, or diagnosis for any neck problems.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.

VA treatment records from April 2008 to April 2015 do not document any findings related to any complaints, treatment, or diagnosis for any neck problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a neck disability is warranted.  

The Veteran's STRs are negative for any complaints or diagnosis of a neck disability.  

The Veteran is certainly competent to report his neck symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran has not presented any competent and credible evidence of a current neck disability, and the available evidence does not support that the Veteran has any persistent neck symptomatology that would suggest that he has an underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a neck disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability

The Veteran is seeking service connection for a heart disability due to his exposure to Agent Orange while serving in Vietnam.  He contends that he has heart problems, but also admits that he has not received any diagnosis.  See December 2010 statement.

STRs do not document any findings related to any complaints, treatment, or diagnosis for any cardiac problems.  At separation, the Veteran had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology. 

National Guard treatment records from 1984 to 1988 do not document any findings related to any complaints, treatment, or diagnosis for any cardiac problems.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.

A September 2009 VA Primary Care Outpatient Note is the only available post-service treatment record documenting heart problems.  The Veteran reported having had heart palpitations for the past few months occurring most mornings.  An objective evaluation of the Veteran's heart found regular rate and rhythm without murmur.  No diagnosis for a heart condition was made.  Subsequent VA treatment records through April 2015 do not reflect any further complaints for cardiac problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a heart disability, to include as due to exposure Agent Orange, is warranted.  

By virtue of the Veteran's presence in the Republic of Vietnam, his exposure to an herbicide agent is presumed.  Nevertheless, the Board finds that the threshold element of establishing a current heart disability has not been met.  

The Veteran's STRs are negative for any complaints or diagnosis of a heart disability.  

The Veteran is certainly competent to report heart symptoms, such as palpitations.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, the Veteran stated that he had not received a diagnosis for a heart disability.  

The Veteran has not submitted any competent and credible evidence of a current heart diagnosis, and the Veteran is not competent to diagnosis such a medically complex condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the available evidence does not support that the Veteran has any persistent cardiac symptomatology that would suggest that he has an underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a heart disability, to include as due to exposure to Agent Orange.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability 

The Veteran is seeking service connection for a skin disability of both feet, which he claimed to be jungle rot.  The Veteran contends that his current fungal infections of both feet, which include symptoms of bleeding in between his toes and cracked toenails, developed during his active duty service, where he said his feet constantly became wet from walking in the rice paddies.  He said he used powder on his feet and changed his socks often.  Since service, the Veteran said he has been treating his continuous symptoms with Desenex foot powder.  No other treatment was reported.  See December 2010 and May 2012 statements.  

STRs do not document any findings related to any complaints, treatment, or diagnosis for any foot-related skin problems.  At separation, the Veteran had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology. 

National Guard treatment records from 1984 to 1988 do not document any findings related to any complaints, treatment, or diagnosis for any foot-related skin problems.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.

VA treatment records from April 2008 to April 2015 do not document any findings related to any complaints, treatment, or diagnosis for any foot-related skin problems.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a skin disability, to include jungle rot, is warranted.  

The Veteran's STRs are negative for any complaints or diagnosis of a skin disability.  

The Veteran is competent to report his history of foot-related skin symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Indeed, both in his active duty and National Guard treatment records, he affirmatively denied having any skin diseases or foot trouble.  Notably, despite attending regular VA clinic visits, at no time, over approximately seven years, did the Veteran report to his physician that he had constant skin-related problems with his feet.  Thus, his assertions of continuous skin-related foot problems since service are not credible, and they are of a little probative value.  

The Veteran has not presented any competent and credible evidence of a current skin disability.  The most probative evidence, in the form of his VA treatment records, does not support that the Veteran has any persistent skin symptomatology of his feet that would suggest that he has an underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a skin disability, to include jungle rot.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction as secondary to his service-connected PTSD.  

STRs do not document any findings related to any complaints, treatment, or diagnosis for erectile dysfunction.  At separation, the Veteran had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.  

National Guard treatment records from 1984 to 1988 do not document any findings related to any complaints, treatment, or diagnosis for erectile dysfunction.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.

VA treatment records from April 2008 to April 2015 do not document any findings related to any complaints, treatment, or diagnosis for erectile dysfunction.  

At a February 2011 VA examination to evaluate the Veteran's service-connected traumatic brain injury, the examiner performed an evaluation of the Veteran's male genitalia.  The results showed that his penis was normal, and there was no evidence of deformity, masses or tenderness.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is warranted.  

The Veteran's STRs are negative for any complaints or diagnosis of erectile dysfunction.  

The Veteran is competent to report his symptoms of sexual dysfunction.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Veteran has not submitted any competent and credible evidence of a current diagnosis for erectile dysfunction.  Furthermore, at no time during the Veteran's multiple VA clinic visits, over a seven-year period, did he either complain of, or seek treatment for, his condition.  

As there is no evidence of a current diagnosis for erectile dysfunction, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for erectile dysfunction, to include as secondary to service-connected PTSD.  Therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disorder

The Veteran is seeking service connection for a sleep disorder as secondary to his service-connected PTSD.   

STRs do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  At separation, the Veteran had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.   

National Guard treatment records from 1984 to 1988 do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.  

VA treatment records from April 2008 to April 2015 reflect that the Veteran regularly complained of difficulty sleeping, which was treated with prescription medication.  No other symptoms associated with his sleep problems were identified.  Aside from his PTSD diagnosis, no other diagnosis related to his sleep symptoms was made.  

At a March 2011 VA psychiatric examination, the Veteran reported having trouble sleeping for the past 40 years.  Upon an objective evaluation, the Veteran was diagnosed with PTSD and alcohol dependence.  

At a February 2014 VA psychiatric examination, the VA examiner found that the Veteran's chronic sleep disturbance was attributable to his PTSD.   

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for a sleep disorder, to include as secondary to service-connected PTSD, is warranted.  

The Veteran's STRs are negative for any complaints or diagnosis for sleep problems.  

The Veteran is competent to report his symptoms of chronic sleep impairment, but he does not have the specialized medical training to diagnose a sleep disorder.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent and credible evidence of a diagnosis for a sleep disorder.  

No sleep disorder has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, the February 2014 VA examiner found that the Veteran's chronic sleep disturbance symptoms were attributable to his service-connected PTSD, rather than as a separate and distinct disability.  Furthermore, VA treatment records from 2008 to 2015 do not document any associated symptomatology that would suggest that the Veteran's sleep symptoms are indicative of another underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a sleep disorder, to include as secondary to service-connected PTSD.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acid Reflux and Gastrointestinal Disability

The Veteran is seeking service connection for acid reflux and a gastrointestinal disability, which he characterizes as constipation.  The Veteran contends that the medication used to treat his service-connected PTSD caused his acid reflux and gastrointestinal disability.  See December 2010 statement.  

The Veteran's STRs document gastrointestinal symptoms of abdominal pain.  In January 1968, the Veteran sought treatment for nine days of bloody stool with abdominal pain characterized as burning.  The symptoms appeared to lessen about 15 to 20 minutes after eating.  An objective evaluation was negative.  A January 1968 consultation report reflects that the Veteran complained of lower abdominal wall pain for the past two weeks.  His stool was initially black, but was now brown in color.  An upper gastrointestinal series of his esophagus, stomach and duodenum was negative.  A March 1968 STR documents that the Veteran complained of acute abdominal pain, nausea, vomiting and diarrhea occurring three to four times per day.  Stool was normal color.  The treating physician noted that the Veteran had a long history of vague gastrointestinal pain.  An objective evaluation showed that the Veteran's abdomen was slightly tender to deep palpation, but no rigidity or rebound was noted.  Bowel sounds were normal.  The treating physician found that it was doubtful there was any real disease there.  

A February 1969 separation examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.  

National Guard treatment records from 1984 to 1998 do not document any findings related to any complaints, treatment, or diagnosis for acid reflux or other gastrointestinal problems.  A May 1988 Quadrennial examination had normal clinical evaluation results, and his associated report of medical history noted no pertinent symptomatology.  

VA treatment records from April 2008 to April 2015 do not document any findings related to any complaints, treatment, or diagnosis for acid reflux or any other gastrointestinal problems.  No side effects associated with the Veteran's medications used to treat his PTSD were identified.  

At a March 2011 VA psychiatric examination, the examiner noted that the Veteran did not have any side effects to his psychiatric medications.  

At a February 2014 VA psychiatric examination, the examiner listed the Veteran's psychiatric medications, but no side effects of any of his medications were noted.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for acid reflux and a gastrointestinal disability, to include constipation, and to include as due to medication used to treat service-connected PTSD, is warranted.  

During his active duty service, the Veteran's STRs document a history of gastrointestinal complaints.  However, no diagnosis was made at that time.  Furthermore, upon separation, the Veteran's symptoms appeared to have resolved as no symptomatology was noted.  Moreover, his National Guard treatment records, about 15 years later, were also negative for any gastrointestinal problems.  Of particular note, the Veteran affirmatively denied, at his discharge from active duty and in his National Guard treatment records, that he had frequent indigestion or stomach, liver, or intestinal trouble.   

The Veteran is competent to report his symptoms of acid reflux and constipation.  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, at no time during his regular VA clinic visits from 2008 to 2015 did the Veteran complain of any acid reflux or any other gastrointestinal problems.  Although the Veteran believes his PTSD medication caused his conditions, he did not indicate to his VA treating physician any such problems with his medications, and it does not appear that his medications were changed to resolve any medical problems associated with them.  Therefore, the available evidence does not tend to show any persistent symptomatology that would suggest any underlying chronic disability associated with the Veteran's reported acid reflux and constipation.  

Thus, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for acid reflux and a gastrointestinal disability, to include constipation, and to include as due to medication used to treat service-connected PTSD.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is granted.  

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for a heart disability, to include as due to exposure to Agent Orange, is denied.  

Entitlement to service connection for a skin disability, to include jungle rot, is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is denied.  

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD, is denied.

Entitlement to service connection for acid reflux, to include as due to medication used to treat service-connected PTSD, is denied.  

Entitlement to service connection for a gastrointestinal disability, to include constipation, and to include as due to medication used to treat service-connected PTSD, is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


